Attachment to Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022   has been entered.
 3.   Applicants’ response and amendment of 8/29/2022   are acknowledged. Claims 1, 3, 8, 10, 12, 13, 15 and 16 have been amended. Claims 2 and 9 have been canceled.

Status of Claims
4.      Claims 1, 3-6, 8 and 10-16 are pending in this application. Claims 1, 3, 8, 10, 12, 13, 15 and 16 have been amended. Claims 2 and 9 have been canceled Claims 7 and 17-20 have canceled by previous amendment. 

Claim Rejections - 35 USC § 103 Moot
5.   Rejection of claims 2 and 9   under 35 U.S.C. 103 is moot in view of cancelation of said claims.
Claim Rejections - 35 USC § 103 Withdrawn
6.  Rejection of claims 1, 3-6, 8 and 10-16 under 35 U.S.C. 103 is withdrawn in view of Applicants’ response and amendment of 8/29/2022. 

Allowable Subject Matter
7.       Claims 1, 3-6, 8 and 10-16 are allowed. The claims are renumbered 1-13 respectively.
The following is an examiner’s statement of reasons for allowance: 
      The clams are drawn to: 
     A method for suppressing colon cancer cell proliferation, comprising the step of contacting colon cancer cells with an extract of a Streptococcus   thermophilus culture that is essentially free of Streptococcus. thermophilus and retaining only components with a molecular weight of 100 kDa or greater. 
    The claims are free of prior art. 
     The closest prior art Rafter et al. (Bioscience Microflora, vol 20, no.1, pp.19-26, 2001) in view of Sangwan et al (Journal of Food Science Technology vol.52, no. 7, pp.4206-4215, 2015) and Tooley et al. (Cancer Biology and Therapy 5:6 pp.593-600, 2006) and further in view of Vasiljevic et al. Lait 83, pp. 453-467, 2003, do not anticipate or make obvious the amended claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.             Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHATOL S SHAHNAN SHAH/ Examiner, Art Unit 1645                                                                                                                                                                                                        September 7, 2022

/JANA A HINES/Primary Examiner, Art Unit 1645